Citation Nr: 1500663	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for liver disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an
April 2012 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Houston, Texas, which denied service connection for liver disease.

The Veteran testified before the undersigned at a November 2013 Video
Conference hearing.  The hearing transcript is of record.

The Board remanded the instant matter in March 2014 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals documents that are duplicative of those contained in the VBMS paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

As discussed in further detail herein below, the Board finds that another VA examination is warranted for the Veteran's claim of service connection for liver disease.  

The Veteran asserts that his liver condition was caused by his long history of alcohol dependence, which he claims is secondary to the service-connected loss of his left eye with related scarring.  VA treatment records reveal an October 2012 entry that notes the Veteran has a past medical history of alcoholic cirrhosis of the liver, diagnosed on February 29, 2012.  However, a review of entries in the Veteran's VA treatment records on February 29, 2012, does not reveal a diagnosis of liver disease that is secondary to alcohol abuse.  Instead, the Veteran's noted condition is chronic liver disease and that his lab work reveals evidence of bone marrow suppression, splenomegaly, and cirrhosis.  In addition, a VA treatment report dated January 11, 2012 indicates a provisional diagnosis of "cirrhosis of the liver without mention of alcohol."  

The Board also notes that the Veteran underwent a June 2014 VA examination for mental disorders to determine whether the Veteran's history of alcohol abuse is secondary to his left eye disability.  The VA examiner provided the opinion that the "claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition."  However, because it is unclear from the record that the Veteran's liver condition is secondary to alcohol abuse, and not due to some other cause, the Board finds that another VA examination is warranted to determine the nature and etiology of his liver condition.

In addition, a review of VA medical records dated February 29, 2012, reveals that the Veteran requested medical documentation of his liver condition in order to apply for Social Security benefits.  Review of the claim file does not reveal that any attempt has been made to obtain the Veteran's complete Social Security records.  Because Social Security records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, a remand is necessary in order to determine whether the Veteran is in receipt of Social Security disability benefits and, if so, to obtain these records.

Finally, the Board notes that there are likely outstanding VA treatment records as the Veteran has consistently sought treatment at VA, but the most recent VA medical records in the claims file are dated in October 2013.  Therefore, all outstanding VA treatment records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain whether the Veteran has ever applied for disability benefits from the Social Security Administration (SSA).  If so, obtain complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  Obtain all outstanding VA treatment records dated from October 2013.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his liver condition.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following inquiries:

(A)  Identify all current liver disorders and specify whether any such disorder is secondary to alcohol abuse.

(B)  For each currently diagnosed liver disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service?

(C)  For each currently diagnosed liver disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such is caused OR aggravated by his service-connected left eye disability?  In this regard, the examiner's attention is directed to the Veteran's allegations that the loss of his left eye caused him to increase his drinking during and after service.

A complete rationale must be provided for all opinions rendered.  The examiner is directed to reconcile his or her opinions with any in the record that may conflict, to include the opinions of the June 2014 VA examiner.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




